DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JEFFERIES et al. (US 8768565 B2).
Re claim 18. JEFFERIES discloses (abstract) a method of comprising a vehicle control system (VCS) installed in a vehicle (FIG.1-11), the method comprising: 
reading vehicle information 1001/1002 by a processor 906 of the VCS from a memory of the vehicle, the vehicle information identifying the vehicle; (FIG.9)
sending the vehicle information through an external wireless RF interface (i.e. I/O interfaces – FIG.11) of the VCS to a user mobile device 162, thereby enabling the user mobile device to obtain parameters for the VCS to be configured for the vehicle (c.17, ll.15-35 – access code used to operate vehicle given inputted user and vehicle data); and 
receiving through the external wireless RF interface the parameters from the mobile device. (i.e. parameters considered any data relevant to operate the vehicle for the specific time period as defined by reservation)
Re claim 19. JEFFERIES discloses (c.17, ll.21-41) the method of claim 18, further comprising: 
obtaining the parameters (by way of steps 1005-1012 – access codes and relevant reservation data sent to mobile), by the user mobile device, from a remote computer system (i.e. remote server 970); and 
transmitting the parameters by the mobile device to the external wireless RF interface of the VCS (by steps 1013 – access codes from mobile to control module – c.17, ll.21-41);
wherein the parameters are of a type selected from the group consisting of configuration parameters for initial configuration of the VCS (i.e. length of reservation, dates, times, destination, starting places, prices for all services, services included, etc.), and re-configuration parameters (i.e. could be any data processed during steps 1004-1010) for the VCS after initial configuration.
Re claim 20. JEFFERIES discloses the method of claim 19, further comprising: 
receiving, one or more user commands from the mobile device through the wireless RF interface, by the processor of the VCS (FIG.9); and, 
in response to each command of the one or more commands received from the mobile device,
executing a vehicle control function (i.e. unlocking vehicle) corresponding to said each command. by the processor of the VCS.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, JEFFERIES as applied to claim 18 fails to properly disclose the following: 
a vehicle control system (VCS) for installation in a vehicle, the VCS comprising: 
a processor and a memory module storing instructions for execution by the processor;
a wireless radio frequency (RF) interface to one or more external devices, the wireless RF interface being coupled to the processor to enable the processor to communicate with the one or ICmore external devices;
an interface coupling the processor to one or more vehicle systems of the vehicle;
wherein the processor is configured to execute the instructions to;
read vehicle information from the one or more vehicle systems the vehicle information comprising an identification of the vehicle;
15transmit through the wireless RF interface the vehicle information to a mobile device,
thereby enabling the mobile device to obtain configuration parameters for installation of the VCS in the vehicle; 
receive through the wireless RF interface the configuration parameters from the mobile device; and 
20configure the VCS in accordance with the configuration parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/20/2022